DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-7, 9-14, 16-20 are objected to because of the following informalities:  All the mentioned depended claims should be depend on a claim. There are typos in the submitted claims.  Appropriate correction is required.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11165808. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims of patent application contain every element of claims above instant application or vice versa, and as such they anticipate or anticipated by Instant Application. As to Claims 1, 8, 15, of the Pat. *808 anticipates the claims of the instant application. By way of illustration, consider the respective claim 1 from each disclosure:
Claim 1 of the instant application
Claim 1 of the ‘808 Patent
1. A system for automatically assessing and mitigating vulnerabilities, comprising:
a computing device comprising a processor and a memory;
machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least:
aggregate a plurality of vulnerability records from a plurality of vulnerability feeds;
store the plurality of vulnerability records in the memory in a standardized format;
generate a plurality of enterprise-specific severity scores by calculating an enterprise-specific severity score for each of the plurality of vulnerability records; and
create a web page that includes at least a subset of the plurality of enterprise- specific severity scores and respective ones of the plurality of vulnerability records.
1. A system for automatically assessing and mitigating vulnerabilities, comprising: a computing device comprising a processor and a memory; machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: aggregate a plurality of vulnerability records from a plurality of vulnerability feeds; store the plurality of vulnerability records in the memory in a standardized format; identify a client device susceptible to a vulnerability identified by at least one of the plurality of vulnerability records by querying a device record corresponding to the client device and determining that a current version of an application installed on the client device is a vulnerable version of the application based upon the at least one of the plurality of vulnerability records; select a policy applicable for the at least one of the plurality of vulnerability records, wherein the policy specifies an action to be performed by the client device; and place the policy in a command queue associated with the client device, wherein the policy can be retrieved by the client device from the command queue.


Independent claims 1, 8, 15 of the instant application are substantially similar to independent claims 1, 8, 15, of the Pat. *808 and are rejected for substantially similar reasons as discussed supra.  Likewise, dependent claims 2-7, 9-14, 16-20 of the instant application are substantially similar to dependent claims 2-7, 9-14, 16-20 (respectively) of the Pat. *808 and are rejected for substantially similar reasons as discussed supra.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 8, 13-15, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin et al (Pub. No. US 2014/0007244).

As per claims 1, 8, 15, Martin discloses a system for automatically assessing and mitigating vulnerabilities, comprising: a computing device comprising a processor and a memory; machine-readable instructions stored in the memory that, when executed by the processor (see par. 36-37), cause the computing device to at least: aggregate a plurality of vulnerability records from a plurality of vulnerability feeds (…receiving community data corresponding to a community and threat assessment data…the threat assessment data may be divided into different types or categories of assessments…a vulnerability assessment… a hazard assessment…see par. 20-22); store the plurality of vulnerability records in the memory in a standardized format (store community data and threat assessment data in database…see par. 29); generate a plurality of enterprise-specific severity scores by calculating an enterprise-specific severity score for each of the plurality of vulnerability records (the community data and threat assessment data may be processed to generate one or more risk assessment scores for the community…once one or more risk assessments have been calculated, a risk summary may be generated…see par. 34-35); and create a web page that includes at least a subset of the plurality of enterprise- specific severity scores and respective ones of the plurality of vulnerability records (a risk assessment summary graphically depicts risk assessment values and risk scores…see par. 35).


As per claims 6, 13, Martin discloses for automatically assessing and mitigating vulnerabilities, wherein the machine-readable instructions that cause the computing device to aggregate the plurality of vulnerability records further cause the computing device to at least: scrape one of the plurality of vulnerability records from a respective one of the plurality of vulnerability feeds; and parse the scraped one of the plurality of vulnerability records for at least one of a vulnerability severity score, vulnerable application information, or vulnerable device information (Martin: see par. 32-33).


As per claims 7, 14, 20, Martin discloses for automatically assessing and mitigating vulnerabilities, wherein calculating the enterprise-specific severity score for each of the plurality of vulnerability records further comprises causing the computing device to at least repeatedly: determine a number of managed devices that are vulnerable to a vulnerability identified in one of the plurality of vulnerability records; determine a vulnerability severity score for the vulnerability; and multiply the number of managed devices that are vulnerable by the vulnerability severity score to calculate the enterprise-specific severity score (Martin: see par. 34-35).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-5, 9-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (Pub. No. US 2014/0007244) in view of Santos et al (Pub. No. US 2018/0027009).

As per claims 2, 9, 16, Martin does not explicitly disclose for automatically assessing and mitigating vulnerabilities, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least: identify a client device susceptible to a vulnerability identified by at least one of the plurality of vulnerability records; select a policy applicable for the at least one of the plurality of vulnerability records; and place the policy in a command queue associated with the client device. However Santos discloses identify a client device susceptible to a vulnerability identified by at least one of the plurality of vulnerability records (…the threat analyzer gathers security threat intelligence by subscribing to external intelligence feeds from one or more external threat providers, analyzing local indicators of compromise and receiving vulnerability reports from a CVE feed form vendors or enteritis such as National Vulnerability Database and/or CVEs stored in a CVE database…the IoCs can include communication to known malicious domains or IP addresses, DNS request anomalies,…etc…see par. 66-67); select a policy applicable for the at least one of the plurality of vulnerability records; and place the policy in a command queue associated with the client device (…the security threat intelligence and indicators of compromise ingested by the threat analyzer and the policy engine can build an actionable threat mitigating policy that can be applied while a vulnerability patch is test...vulnerability patches can be tested in a separate container and then deployed…the threat analyzer can include an event correlator that correlates threat intelligence and indicators of compromise to automatically identity containers affected by a security threat…an IoC can involve a pattern for IP traffic beaconing to a specific command and control…see par. 67-68). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Santos in Martin for including the above limitations because one ordinary skill in the art would recognize it would further improve threat mitigation policy by gathering threat intelligence from a variety of sources and correlating the threat intelligence to identify a security threat…see Santos, par. 20. 


As per claims 3, 10, 17, the combination of Martin and Santos discloses for automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, causes the client device to install an update to address the vulnerability (Santos: see par. 83). The motivation for claims 3, 10, 17 is the motivation as in claims 1, 8, 15 above.


As per claims 4, 11, 18, the combination of Martin and Santos discloses for automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, causes the client device to disable functionality related to the vulnerability (Santos: see par. 72). The motivation for claims 4, 11, 18 is the same motivation as in claims 1, 8, 15 above.


As per claims 5, 12, 19, the combination of Martin and Santos discloses for automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, blocks the client device from access to a network resource until an update to address the vulnerability is installed (Santos: see par. 72). The motivation for claims 5, 12, 19 is the same motivation as in claims 1, 8, 15.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to determining whether any particular security vulnerability actually impacts the computing device.


Convertino et al (Pub. No. US 2020/0186563); “Methods for Detecting and Mitigating Malicious Network Activity Based on Dynamic Application Context and Devices Thereof”;
-Teaches attack mitigation apparatus of the network security system performing functions to detect and mitigate attacks, including managing network traffic…see par. 21-24.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499